DOCUMENTS UNDER SEAL
                     Case 5:19-cr-00286-SVK Document 50 Filed 08/19/21 Page 11:33-1:48pm
                                                           TOTAL TIME (m ins):
                                                                               of 1      (15 mins)
M AGISTRATE JUDGE                         DEPUTY CLERK                              REPORTER/DIGITAL RECORDING:
M INUTE ORDER                            Justine Fanthorpe                          Zoom Recording
MAGISTRATE JUDGE                          DATE                                      NEW CASE         CASE NUMBER
Susan van Keulen                          8/19/21 via Zoom                                           5:19-vr-00286-SVK-1
                                                      APPEARANCES
DEFENDANT                                 AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.     RET.
Tracy Michael Mapes                                 N        P      Severa Keith                           APPT.
U.S. ATTORNEY                             INTERPRETER                              FIN. AFFT             COUNSEL APPT'D
Jeffrey Backhus                                                                    SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR           PARTIAL PAYMENT
                             Kim Do                                  APPT'D COUNSEL             OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                             TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT            BOND HEARING             IA REV PROB. or           OTHER
                                                                                   or S/R
       DETENTION HRG               ID / REMOV HRG         CHANGE PLEA              PROB. REVOC.              ATTY APPT
                                                                                                             HEARING
                                                     INITIAL APPEARANCE
         ADVISED                ADVISED                  NAME AS CHARGED              TRUE NAME:
         OF RIGHTS              OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON             READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT               SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY        SPECIAL NOTES                PASSPORT
      ON O/R              APPEARANCE BOND            $                                                   SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL               DETAINED          RELEASED      DETENTION HEARING              REMANDED
      FOR               SERVICES                                               AND FORMAL FINDINGS            TO CUSTODY
      DETENTION         REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                           PLEA
   CONSENT                     NOT GUILTY                 GUILTY                     GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT             OTHER:
   REPORT ORDERED                                         FILED
                                                        CONTINUANCE
TO:                                ATTY APPT               BOND                    STATUS RE:
9/1/21                             HEARING                 HEARING                 CONSENT                 TRIAL SET

AT:                                SUBMIT FINAN.           PRELIMINARY             CHANGE OF              STATUS
                                   AFFIDAVIT               HEARING                 PLEA
2:00PM                                                     _____________
BEFORE HON.                        DETENTION               ARRAIGNMENT             MOTIONS                 JUDGMENT &
                                   HEARING                                                                 SENTENCING
SvK
         TIME W AIVED              TIME EXCLUDABLE         IDENTITY /              PRETRIAL                PROB/SUP REV.
                                   UNDER 18 § USC          REMOVAL                 CONFERENCE              HEARING
                                   3161                    HEARING
                                                ADDITIONAL PROCEEDINGS
All parties appeared via Zoom. Defendant appeared by phone via Zoom and consented to proceed by video/telephone
appearance. Draft plea agreement due by 8/27/21. Defendant allowed to appear by telephone via Zoom for next hearing date.
9/9/21 Pretrial and 9/13/21 Jury Trial dates are vacated.
                                                                                        DOCUMENT NUMBER:
